Citation Nr: 1128277	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  06-03 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for service-connected residuals of a compression fracture at L3, fracture of the left lamina of L5, and spondylosis.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected left hip degenerative joint disease.

3.  Entitlement to an evaluation in excess of 20 percent for service-connected partial complex seizure disorder with generalization.

4.  Entitlement to service connection for a neck disability to include as secondary to the service-connected low back disability and/or a service-connected seizure disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Veteran represented by:	C.K. Letts, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and R. W., Jr.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2005 and April 2008 rating decisions by which the RO, in large part, denied entitlement to the benefits sought herein.  With respect to the service-connected left hip degenerative joint disease, the RO assigned an increased rating of 10 percent through the April 2005 rating decision at issue herein.  The Veteran argues that an even higher evaluation is warranted.

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A transcript of the hearing is of record.

In March 2011, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with his hearing.  38 C.F.R. § 20.1304 (c) (2011).  

The issues of entitlement to service connection for a neck disability to include as secondary to the service-connected low back disability and/or a service-connected seizure disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected residuals of a compression fracture at L3, fracture of the left lamina of L5, and spondylosis are manifested by no more than some limitation of motion, forward flexion exceeding 30 degrees, pain, weakness, and fatigability.

2.  The service-connected left hip degenerative joint disease is manifested by no more than some limitation of motion, weakness, stiffness, and pain on weight bearing.

3.  The service-connected partial complex seizure disorder with generalization is manifested by no more than 2 major seizures a year; an average of at least 1 major seizure in 4 months over the last hear or 9 to 10 minor seizures per week are not shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected residuals of a compression fracture at L3, fracture lo the left lamina of L5, and spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5235 (2010).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected left hip degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5010 (2010).

3.  The criteria for entitlement to a disability evaluation of 40 percent, but no higher, for the Veteran's service-connected partial complex seizure disorder with generalization have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8999-8914 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in October 2004 and in February 2008 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in these matters.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice consistent with the Court's holding in Dingess was provided in February 2008 and in June 2009.  The claims of entitlement to increased ratings for a low back disability and for a left hip disability were not readjudicated after the issuance of this notice.  Cf. Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect).  This omission is not prejudicial, as these claims are denied, and no disability ratings or effective dates will be assigned.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, and private medical records.  The Veteran was afforded VA medical examinations in connection with his claims, and he had an opportunity to present evidence and argument during his hearing before the undersigned Veterans Law Judge.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Residuals of a compression fracture at L3, fracture lo the left lamina of L5, and spondylosis 

The Veteran's service-connected residuals of a compression fracture at L3, fracture lo the left lamina of L5, and spondylosis have been rated 20 percent disabling by the RO under the provisions of Diagnostic Code 5235.  38 C.F.R. § 4.71a.  

With the possible exception of intervertebral disc syndrome, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine provides as follows:

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

30% Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

20% Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010) (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).

For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71, Plate V (2010).

An April 2005 private examination report indicated that lumbar range of motion was reduced by 70 percent in all planes.  The report did not contain more specific information in this regard.  The examiner indicated that the low back disability disqualified the Veteran from resuming his usual occupation.

On VA examination in November 2004, lumbar spine forward flexion was from zero to 80 degrees.  Extension was from zero to 18 degrees.  Lateral flexion was from zero to 20 degrees bilaterally, and rotation was from zero to 25 degrees bilaterally.  There was some straightening of the lumbosacral curvature, and there was tenderness to palpation at the lumbosacral junction.  Gait was normal.  Chronic recurrent back pain was noted.  Anti-inflammatory medication and muscle relaxants were necessary to control back pain.  There was a 50 percent reduction in the function of the spine with mild to moderate physical activity or repetitive activity involving the spine.

On May 2007 VA orthopedic examination, the Veteran reported that he had last worked in 2004 as an auto mechanic.  The Veteran complained of low back pain even with pain medication.  He reported stiffness, weakness, swelling, locking, fatigue, and lack of endurance.  There was no heat, redness, or instability of the low back.  The Veteran did not use lumbar support but occasionally used a cane.  As to employment, the Veteran indicated that he had difficulty carrying parts and bending to fix engines.  Activities of daily living were restricted as well.  There were no incapacitating episodes.  Objectively, the examiner noted straightening of the thoracolumbar lordosis without tenderness to palpation.  Lumbar spine forward flexion was from zero to 80 degrees.  Extension was from zero to 20 degrees, lateral flexion was from zero to 30 degrees bilaterally, and lateral rotation was from zero to 40 degrees bilaterally.  The examiner noted that a 2005 MRI of the lumbar spine showed degenerative changes with no evidence of neurologic compromise.  Mild diffuse disc bulges were noted.  An old compression deformity was noted at L3.  The examiner diagnosed chronic lumbar strain status-post compression fracture at L3 status-post fracture of the left lamina of L5, and spondylosis.  The examiner noted no additional loss of range of motion due to pain on repetitive motion.  There was no fatigability, weakness, lack of endurance, or incoordination of the lumbar spine.  

In November 2008, the Veteran was afforded another VA orthopedic examination.  The Veteran complained of constant low back pain as well as weakness and stiffness.  There was also locking and fatigue.  However, there was no swelling, heat, redness, instability, numbness, or lack of endurance.  The examiner noted slight tenderness to palpation as well as painful motion and decreased range of motion.  According to the examiner, there was no evidence of weakness, spasm, lack of endurance, incoordination, atrophy, or crepitus.  There were no incapacitating episodes, and activities of daily living were not restricted.  Forward flexion was from zero to 90 degrees.  Extension was from zero to 35 degrees.  Lateral flexion was from zero to 30 degrees bilaterally.  Lateral rotation was from zero to 30 degrees bilaterally.  The examiner indicated that the Veteran stopped working in 2004, partially due to the back.  The examiner diagnosed residuals of an L3 compression fracture, fracture left lamina L5, and spondylosis with subjective complaints of pain, stiffness, locking, and fatigue as well as reduced range of motion.

The Board is cognizant of the Veteran's pain, weakness, fatigability, and limitation of motion of the lumbar spine.  Nonetheless, there is no means by which to assign an evaluation in excess of 20 percent for the service-connected low back disability, as there are no incapacitating episodes, no ankylosis, and forward flexion of the thoracolumbar spine has consistently been greater than 30 degrees.  The only evidence suggesting forward flexion less than 30 degrees is the April 2005 private examination report which did not provide any range of motion findings in degrees and noted only range of motion limited by 70 percent.  As such, this evidence is not probative with respect to determining if a higher rating is warranted.  See Diagnostic Code 5235.   

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2010) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2010) provides that consideration also be given to weakened movement, excess fatigability and incoordination.  As stated, the manifestations enumerated above, to the extent that they are present, have been taken into consideration, but there is simply no means by which to grant a higher rating for the service-connected low back disability under the extant schedular criteria.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disability with the established criteria found in the rating schedule for disabilities of the back shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Left hip degenerative joint disease 

The Veteran's service-connected left hip degenerative joint disease has been rated 10 percent disabling by the RO under the provisions of Diagnostic Code 5010.  38 C.F.R. § 4.71a.  

Arthritis, due to trauma, substantiated by X-ray findings will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003 (degenerative arthritis), arthritis of a major joint is rated under the criteria for limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  A 10 percent disability rating is warranted for noncompensable limitation of motion and X-ray evidence of arthritis.  Id.  For the purpose of rating disabilities due to arthritis, the hip is considered a major joint. 38 C.F.R. § 4.45(f) (2010).

In general, 38 C.F.R. § 4.71, Plate II (2010) provides a standardized description of hip movement, to include showing that normal hip flexion is from 0 to 125 degrees, and normal hip abduction is from 0 to 45 degrees.

Under Diagnostic Code 5252, a 10 percent rating is assigned for flexion in the thigh limited to 45 degrees.  A 20 percent rating is assigned for flexion in the thigh limited to 30 degrees.  A 30 percent rating is assigned for flexion in the thigh limited to 20 degrees.  A 40 percent rating is assigned for flexion in the thigh limited to 10 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5253 provides a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  Id.  

On November 2004 VA orthopedic examination, the Veteran complained of left hip pain with mild weight bearing, but he denied the use of assistive devices.  Left hip flexion was from zero to 60 degrees, extension was from zero to 20 degrees, abduction was from zero to 30 degrees, and adduction was from zero to 10 degrees.  There was internal rotation from zero to 25 degrees.  External rotation was from zero to 25 degrees.  There was stiffness and pain at the extremes of range of motion.  Symptoms were exacerbated with weight bearing activity.  

On May 2007 VA orthopedic examination, the Veteran complained of left hip pain as well as weakness, stiffness, swelling, locking, fatigue, and lack of endurance.  There was no heat, redness, or instability.  Walking and load bearing activity caused left hip pain.  The Veteran indicated that he took prescription analgesics to control pain.  The Veteran stated that he occasionally used a cane.  During flare-ups, the Veteran indicated that he could not walk.  As to employment as an automobile mechanic, the left hip disability caused difficulty bending over and carrying parts.  Objectively, the hip flexion was from zero to 130 degrees, extension was from zero to 30 degrees, abduction was from zero to 35 degrees, adduction was from zero to 15 degrees, external rotation was from zero to 30 degrees, and internal rotation was from zero to 30 degrees.  An X-ray study of the left hip showed stable mild to moderate osteoarthritis.  The examiner diagnosed posttraumatic osteoarthritis of the left hip and indicated that there was no reduction in range of motion due to pain.  There was no fatigability, weakness, lack of endurance, or incoordination.  Pain on repetitive use was the primary functional impact of the Veteran's left hip disability, according to the examiner.

On November 2008 VA orthopedic examination, the Veteran complained of left hip pain as well as weakness and stiffness.  There was objective tenderness to palpation.  There was pain on range of motion and decreased strength with range of motion.  There was no evidence of weakness, fatigue, spasm, lack of endurance, or incoordination.  Left hip flexion was from zero to 90 degrees.  Extension was from zero to 20 degrees, adduction was from zero to 20 degrees, abduction was from zero to 30 degrees, external rotation was from zero to 40 degrees, and internal rotation was from zero to 30 degrees.  The examiner diagnosed mild to moderate degenerative joint disease of the left hip with reduced range of motion and subjective complaints of pain, stiffness, locking, and fatigue.  The examiner indicated that the left hip could prevent the Veteran from working.  

The Board has taken into consideration pain on motion as well as symptoms such as stiffness, swelling, weakened movement, and fatigability.  However, there is no means by which to assign an evaluation in excess of 10 percent for the service-connected left hip disability.  The Veteran's left hip limitation of motion has never been severe enough to warrant an evaluation in excess of 10 percent under the provisions related to hip limitation of motion, Diagnostic Codes 5252 and 5253.  38 C.F.R. § 4.71a, see Hart, supra.  As such, a 10 percent under Diagnostic Code 5010, is the highest rating that can be granted under the schedule.  

The medical evidence does not show ankylosis of the left hip joint which would warrant a higher rating under Diagnostic Code 5250.  The medical evidence also does not show hip flail joint which would warrant a higher rating under Diagnostic Code 5254.  Additionally, the medical records do not show malunion of the right hip joint which would warrant a higher rating under Diagnostic Code 5255.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Incoordination has not been shown with respect to the left hip.  Furthermore, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements is not evident.  To the extent that there is weakened movement and fatigability, the Board has taken this symptomatology into consideration, but as explained above, there is no schedular means by which to assign an evaluation in excess of 10 percent for the service-connected left hip disability.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left hip disability with the established criteria found in the rating schedule for disabilities of the hip shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Partial complex seizure disorder with generalization

The Veteran's service-connected partial complex seizure disorder with generalization has been rated 20 percent disabling by the RO under the provisions of Diagnostic Code 8999-8914.  38 C.F.R. § 4.20, 4.27, 4.124a.  

Diagnostic Code 8914 pertains to psychomotor epilepsy.  Psychomotor epilepsy is evaluated under the General Rating Formula for Major and Minor Epileptic Seizures (General Rating Formula).  The General Rating Formula provides for a 20 percent rating when there is at least 1 major seizure in the last 2 years or at least 2 minor seizures in the last 6 months.  A 40 percent rating is warranted when there is at least 1 major seizure in the last 6 months or 2 in the last year or an average of at least 5 to 8 minor seizures weekly.  A 60 percent rating requires an average of at least 1 major seizure in 4 months over the last year or 9 to 10 minor seizures per week.  An average of at least 1 major seizure in 3 months over the last year or more than 10 minor seizures weekly merits an 80 percent rating.  The highest disability rating of 100 percent is reserved for when there is an average of at least 1 major seizure per month over the last year.  38 C.F.R. § 4.124a, Diagnostic Codes 8910 to 8914, General Rating Formula.  In the presence of both major and minor seizures, the predominating type is rated.  38 C.F.R. § 4.124a, Diagnostic Codes 8910 to 8914, General Rating Formula, Note (2).

The frequency of seizures should be ascertained under the ordinary conditions of life (while not hospitalized).  38 C.F.R. § 4.121.  Competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics therefore may be accepted as evidence of frequency.  Id.

The Veteran's claim for an increased rating for the seizure disorder was received in February 2008.  

On VA examination in August 2007, the examiner indicated that the Veteran had two grand mal seizures in 2003 and two in 2004.  It was noted that he may have had one the previous month when he woke up on the couch with his apartment torn apart and a broken tooth.  The examiner indicated that the Veteran continued to have complex partial seizures about two times a month.  

A January 2009 VA medical examination report indicates that the Veteran suffered between three and four petit mal seizures a week as well as one or two grand mal seizures annually.  The examiner indicated in the examination report that the Veteran lost his job due to his seizure disorder.  

A December 2010 neurology outpatient note indicated that the Veteran reported that seizures were getting better and he had not had a grand mal seizure since his last visit.  He did report that his light-headedness had improved since decreasing the dose and described episodes of looking through the kaleidoscope that lasted about seconds.  A December 2010 VA outpatient treatment record noted that the Veteran reported that his seizure disorder was stable and that his last seizure was in April 2010.  A January 2011 VA neurology outpatient treatment note indicates that the Veteran reported that he had episodes of looking through a kaleidoscope that are followed by electrical shocks 2 to 3 times a week for a few seconds, after which he was mildly confused.  It was indicated that the feeling of looking through the kaleidoscope also stopped since quitting Topamax.  It was indicated that per a prior note of May 2010, the Veteran was told by his nephew that he had a seizure in April 2010.  The Veteran indicated that the last whole body shaking before that episode was in May 2007.  The examiner indicated that medication would be increased for questionable spells that may be partial seizures.   

The record contains several lay statements dated in 2007 regarding the Veteran's seizure activity.  The November 2007 statement of CS indicated that the Veteran visited at least twice a week and during his visits in the previous three months he would become quiet and have a blank stare which represented a petite seizure.  The December 2007 statement of KL indicated that since August 2007, the Veteran had three episodes that he witnessed.  The December 2007 statement of JE indicated that the Veteran visited for two weeks and during that time he had episodes of a confused look and blank stares twice.

At his March 2011 hearing, the Veteran indicated that he suffered four or five petit mal seizures a day.  During a seven day period, the Veteran estimated that he suffered between five and 20 petit mal seizures.  A witness at the hearing, R.W., who had been living with the Veteran for close to a year, testified that he had many opportunities to observe the Veteran's seizure activity.  He indicated that on a daily basis, the Veteran had between one and four petit mal seizures.  On week days, R.W. only had the opportunity to observe the Veteran when he returned home from work.  R.W. testified that he was able to distinguish between grand mal and petit mal seizures and that he was able to recognize the more subtle manifestations of a petit mal seizure.  

The Board finds that both the Veteran and R.W. are competent to testify to the frequency of seizure activity because it is readily apparent to the lay observer, especially one that knows the symptoms of petit mal seizures.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

After a full review of the record, including the testimony, lay statements and medical evidence of record, the Board finds that the evidence supports a 40 percent rating for the service-connected seizure disorder, but no more.  The medical evidence shows that on VA examination in August 2007, the examiner indicated that it appeared that the Veteran had a major seizure one month earlier.  At the time of the January 2009 VA examination, the examiner stated that the Veteran had one or two grand mal seizures a year.  A December 2010 record indicates that he had a seizure in April 2010.  Resolving all doubt in the Veteran's favor, the evidence supports a finding of that he has had 2 major seizures a year during the appeal period which satisfies the criteria for a 40 percent rating under Diagnostic Code 8914.  

The Board finds, however, that a rating in excess of 40 percent is not warranted.  The medical evidence of record does not show an average of at least one major seizure in four months over the last year, or in any year during the entire appeal period.  Further, the Board finds that there is no credible evidence of 9 to 10 minor seizures per week to support a 60 percent rating.  Both the Veteran and his roommate testified in March 2011 to the effect that the Veteran has between 5 and 20 minor seizures a week.  The Board finds that the Veteran's testimony is not credible as it is inconsistent with his reports of seizure activity to healthcare providers contained in the medical evidence of record.  At the time of the August 2007 VA examination, he reported he had partial seizures about 2 times a month.  In January 2009 he reported having four minor seizures a month.  In January 2011 he reported that the episodes occurred 2 to 3 times a week.  However, in March 2001, just a few months later, he testified that he had suffered between 4 to 5 and up to 20 petit mal seizures a week.  This inconsistency weighs against the Veteran and his testimony as to the frequency of his seizures is not found to be credible.  With regard to the testimony of his friend, that testimony is also not found to be credible as to the reported frequency of minor seizures.  While it was the testimony of R.W. that the Veteran had 1 to 4 petit mal seizures on a daily basis, he conceded that his observations were limited to the evening hours when he is home from work.  He also indicated that he had only been living with the Veteran since June 2010.  This testimony is inconsistent with the competent medical evidence of record which shows that the Veteran did not report such frequency of minor seizures.  As such, his testimony is also found to be lacking credibility.  

As such, under the General Rating Formula, a 40 percent evaluation, but no more, for the service-connected epileptic disorder is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8914.  

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected partial complex seizure disorder with generalization is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's partial complex seizure disorder with generalization with the established criteria found in the rating schedule for seizure disorders shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.


ORDER

An evaluation in excess of 20 percent for the service-connected residuals of a compression fracture at L3, fracture lo the left lamina of L5, and spondylosis is denied.

An evaluation in excess of 10 percent for the service-connected left hip degenerative joint disease is denied.

An evaluation of 40 percent for the service-connected partial complex seizure disorder with generalization is granted subject to the law and regulations governing the payment of veterans' benefits.


REMAND

Further development is required prior to adjudication of the Veteran's claim of entitlement to service connection for a neck disability, to include as secondary to a service-connected low back disability and/or a service-connected seizure disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In essence, the Veteran is asserting that his cervical spine disability is related to the medication he is taking to control seizures, which causes osteoporosis, and/or to falls sustained during seizure activity.  There is sufficient evidence in the record to render the Veteran's assertions plausible.  As such, a VA examination is in order for an opinion regarding the etiology of any diagnosed disabilities of the cervical spine.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  The examination instructions are contained in the first paragraph below.

With regard to the TDIU claim, the Veteran has testified that he is unable to work due to his seizure disorder, as well as his back and hip conditions.  While the January 2009 VA examination report noted that the Veteran had lost his job and driver's license due to seizures, a VA examination and opinion regarding the effect of his service-connected disabilities on his employment has not been afforded to the Veteran.  The RO should provide an examination.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:


1.  Associate with the claims file all VA treatment records of the Veteran dated from February 2011 to the present.

2.  Schedule a VA orthopedic examination for a diagnosis of all disabilities of the neck and an opinion regarding whether any diagnosed disability of the neck is at least as likely as not (50 percent or greater likelihood) related to service or to any service-connected disability to include the service-connected seizure disorder.  The Veteran's claims file must be made available to the examiner prior to the examination.  The examiner is asked to review all pertinent documents in the claims file in connection with the examination and to provide a complete rationale for all opinions and conclusions.

3.  A VA examination should be conducted to determine whether the Veteran's service-connected disabilities, alone, render him unable to engage in substantially gainful employment.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner must state an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.

4.  Thereafter, readjudicate the remaining claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


